DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 02/03/2021 has been entered.
Information Disclosure Statement
Regarding the information disclosure statement (IDS) submitted on June 26, 2019 and July 8, 2019 by applicant.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner and submitted by the examiner on August 20, 2020. Examiner again submits the information disclosure statement (IDS) submitted on June 26, 2019 and July 8, 2019 in this office action.
Allowable Subject Matter
	Claims 1-22 are allowed. 
	The present invention is directed to an image processing apparatus, an image processing method, and a non-transitory computer readable storage medium, and particularly to an image processing apparatus, an image processing method, and a storage medium for effectively controlling, for example, the three-dimensional 
Regarding claim 1, an image processing apparatus comprising: 
an acquiring unit configured to acquire edited image data obtained by editing image data so as to change sharpness of an image after the image data is created; 
an obtaining unit configured to obtain information indicating a distance between an area in an image represented by the image data before editing and a focal plane, the information being created before editing the image data; and 
a generation unit configured to generate information indicating an adjusted distance between an area in an image represented by the edited image data and a focal plane corresponding to a sharpness of an image represented by the edited image data, based on (a) the edited image data acquired by the acquiring unit and (b) the information obtained by the obtaining unit.

The closest prior art, Yokoyama (US 2016/0065924 A1) in view of Kato et al. (US 2017/0272704 A1) fails to anticipated or render obvious at least underlined limitations.
	Regarding claim 1, Yokoyama (US 2016/0065924 A1) discloses An image pickup apparatus includes a controller configured to adjust a position of an image pickup plane from a position of a focal plane by correcting amounts based on image pickup environmental information, an image pickup element configured to capture an image on an adjusted position of the image pickup plane, and an image processor configured to restore the captured image utilizing an image restoration filter corresponding to the position of the image pickup plane. 

	However, Yokoyama (US 2016/0065924 A1) in view of Kato et al. (US 2017/0272704 A1) do not disclose “a generation unit configured to generate information indicating an adjusted distance between an area in an image represented by the edited image data and a focal plane corresponding to a sharpness of an image represented by the edited image data, based on (a) the edited image data acquired by the acquiring unit and (b) the information obtained by the obtaining unit”. Therefore claim 1 is allowed (in combination with the other claimed limitations and/or features), as claimed in independent claim 1.
 	Independent claims 12, 13 are reciting the same or similar claim limitations or features as recited in claim 1. Therefore, independent claims 12, 13 are found to be allowable over the closest prior art of record mentioned above, for the same or similar reasons as discussed and stated above in independent claim 1.
 	Regarding claims 2-11, 14-22, the instant claims are dependent on allowable claims and thus allowable.
 	Any comments considered necessary by applicant must be submitted no later than the payment of the Issue Fee and, to avoid processing delays, should preferably accompany the Issue Fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."
Conclusion

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mohammad K Ghayour can be reached on 571-272-3021.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.